DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/15/2022 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
Applicant's submission filed on 11/2/2021 has been entered.
Claims 1-20 are pending.  
Claims 12-20 are withdrawn.
Claims 1 and 12 have been amended.
No new claims have been added.

Specification
The specification is objected to for minor informalities.  Paragraph [0052] of the specification references protective layer “208”, however no layer 208 appears in any of the drawings or in any other portion of the specification.  It appears that Applicant intends “308”. Correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-16 of copending Application No. 15/711885. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-16 of copending Application No. 15/712094 in view of Sun et al (US 2013/0273313 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application except the plasma resistant rare earth-containing film consists essentially of 40 mol% to less than 100mol% ofY2O3, over O mol% to 60 mol% of ZrO2, and O mol% to 9 mol% of Al2O3.
However, Sun discloses the material of a protective coating for an article that may be highly resistant to plasma etching [0014] may be formed of Y2O3, Y4Al2O9 (YAM), Y3Al5O12 (YAG), or other yttria containing ceramics (crystalline). Sun discloses 2O3) or a yttrium oxide containing solid solution that may be doped with one or more of ZrO2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or other oxides [0038] and teaches a specific example of a ceramic composite that contains 77% Y2O3, 15% ZrO2 and 8% Al2O3 in molar ratios [0040]
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims in claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693A1) and further in view of Chang et al (US 2012/0231292 A1). 
Regarding claim 1, Sun discloses a ceramic coated article comprising a substrate (body) and a ceramic coating (conformal protective layer on at least one surface of the body) [0005].  Sun discloses the coating of the article may be highly resistant to plasma etching [0014].  Sun discloses the coating may have a porosity of from .5 – 5% [0044] and a thickness of approximately 1-12 mil (25.4 – 304.8µm) with each pass being up to approximately 100µm [0043].  Sun discloses the material of the 2O3, Y4Al2O9 (YAM), Y3Al5O12 (YAG), or other yttria containing ceramics (crystalline). Sun discloses the ceramic coating may be pure yttrium oxide (Y2O3) or a yttrium oxide containing solid solution that may be doped with one or more of ZrO2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or other oxides [0038] and teaches a specific example of a ceramic composite that contains 77% Y2O3, 15% ZrO2 and 8% Al2O3 in molar ratios [0040].
Sun does not does not expressly disclose a porosity range of less than 1%.  Additionally, Sun does not teach the conformal protective coating is a stack wherein the stack comprises an alternating series of layer materials, wherein the layer materials alternate between amorphous material and crystalline or nano-crystalline material, or a multilayer ceramic coating comprising at least one amorphous layer on at least one surface of the body and wherein a bottom layer of the multi-layer ceramic coating in contact with the body has a first coefficient of thermal expansion, and wherein a top layer of the multi-layer ceramic coating opposite the bottom layer has a second coefficient of thermal expansion that is different from the first coefficient of thermal expansion wherein the first coefficient of thermal expansion of the multilayer ceramic coating matches a coefficient of thermal expansion of the body more closely than the second coefficient of thermal expansion matches the coefficient of thermal expansion of the body; and wherein the layers of the multi-layer ceramic coating result in a gradient of coefficients of thermal expansion from the body to the conformal protective layer stack.
However Sun teaches a porosity range of from 0.5 to 5% [0044] which overlaps the instant claimed range of less than 1%.  Additionally, Mullin teaches coatings 2O3), beryllium oxide (BeO), zirconium dioxide (ZrO2), hafnium oxide (HfO2), yttrium oxide (Y2O3), thorium oxide (ThO2), scandium oxide (Sc2O3), rare earth oxides, and combinations and teaches the silicon in the coating may be amorphous. [0039]. Ranish teaches this coating provides the edge ring improved temperature uniformity [0022].  Additionally, Chang teaches the application of a multilayer coating wherein the coefficients of thermal expansion gradually decrease from the layer closest to the substrate to the outermost layer which reduces the thermal expansion difference between each layer and improves the bond among each of the layers. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a multiplicity of adjacent alternating layers of different ceramics with one of the ceramics being amorphous and the other being crystalline as taught by Mullin and to use the ceramic composite material that contains 77% Y2O3, 15% ZrO2 and 8% Al2O3
It would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the range of from 0.5 to 5% porosity as taught by Sun overlapping the instant claimed range of less than 1% porosity. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I). Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a multilayer coating comprising layers of materials as taught by Ranish including amorphous silicon and to arrange the layers so they provide a gradient decreasing in thermal expansion coefficient from the substrate to the conformal multilayer alternating coating of Sun and Mullin (resulting in a gradient of thermal expansion coefficients wherein the first coefficient of thermal expansion of the multilayer ceramic coating matches a coefficient of thermal expansion of the body more closely than the second coefficient of thermal expansion matches the coefficient of thermal expansion of the body) to provide an edge ring with improved resistance to thermal conduction due to phonon scattering at the interface of the upper layers and improved temperature uniformity from the lower layers and improved bonding among the layers and to the substrate and conformal protective layer.
Regarding claim 2, Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  Please note claim 2 contains product by process limitations and is a product by process claim.  The patentability of a product does not depend on its method of production. If the product in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the product is the same as claimed.
Regarding claim 3, Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  
Sun in view of Mullin, Ranish and Chang does not expressly teach a coating (protective conformal layer stack) thickness of 0.2 to 20 µm.
However, Sun teaches coatings having a thickness of up to 100µm [0043] overlapping the instant claimed range of from 0.2 to 20µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of up to 100µm overlapping the instant claimed range of from .02 – 20 µm for the coating stack thickness. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 5, Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  
Sun in view of Mullin, Ranish and Chang does not expressly teach an example of a coating wherein the plasma rare earth containing film of the stack is a material consisting of 40 mol% to less than 100 mol%Y2O3 and over 0 to 60 mol% of ZrO2
However, Sun teaches the material of the (protective conformal) coating may be formed of Y2O3, or other yttria containing ceramics and further teaches the ceramic coating may be pure yttrium oxide (Y2O3) or a yttrium oxide containing solid solution that may be doped with one or more oxides including ZrO2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or other oxides [0038] and teaches a specific example of a ceramic composite that contains 77% Y2O3, and the remainder other oxides including ZrO2 [0040].  
Therefore, because Sun specifically teaches that the (protective conformal) coating may be Y2O3 with one other oxide and teaches an example with 77% Y2O3 and the remainder other oxides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a single explicitly named oxide as the remainder oxide in the example composition of the (protective conformal) coating stack plasma resistant rare earth –containing film wherein the mol% of Y2O3 is 77% and to choose from among the limited number of named oxides, ZrO2 because it is already present in the example composition.  The resulting composition consisting of 77%Y2O3 and 23% ZrO2.
Regarding claims 8, 9 and 11, Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  Although the limitations of claims 8 and 9 represent intended use and are not given patentable weight, it is noted that Sun further teaches that performance properties of the coated ceramic article may include a relatively high thermal capability (e.g., ability to withstand operating temperatures of up to approximately 1000° C and provide a relatively long lifespan and Mullin teaches the alternating layers provide improved resistance to heat flow (abstract).   In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693A1), further in view of Chang et al (US 2012/0231292 A1), and further in view of Hashiguchi et al (US 2013/0168020 A1).
Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and Sun further teaches the substrate (body) as a ring [0013]. 
Sun in view of Mullin and Ranish does not teach a porosity of less than .1%.
However, Hashiguchi teaches a ring coated with a yttria film coating having a density of 99% or less and 100% or more overlapping the instant claimed range of less than 0.1%.  Hashiguchi also teaches when a lot of voids exist in the yttria film, erosion 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a (protective conformal) coating stack as taught by Sun and Mullin with a density of 99% or more and 100% or less (a porosity of 0-1%) overlapping the instant claimed range of less than 0.1% and to maximize the density to as close to 100% as possible (minimize the porosity to as close to 0% as possible) overlapping the range of less than 0.1% porosity as taught by Sun in order to prevent erosion of the coating from plasma attack.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) n view Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693A1) further in view of Chang et al (US 2012/0231292 A1) and further in view of Koshiishi et al (US 2006/0066247 A1).
Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as an article in a plasma etch process [0013]. 
Sun in view of Mullin, Ranish and Chang does not expressly teach a second protective layer on the conformal protective layer stack wherein the second protective layer is an additional rare-earth oxide film having a thickness of 0.2 to 30µm and wherein the conformal protective layer comprises a coloring agent that causes the conformal protective layer stack to have a different color than the second protective layer.
However, Sun teaches the (protective conformal) coating may be provided in multiple passes each having a thickness of approximately 1 mil-12 mil (25.4µm-304.8 µm) [0043].  Each of these passes or some multiple of passes may be considered a layer with a thickness as small as 25.4µm-304.8µm overlapping the instant claimed thickness range.  Koshiishi teaches a coated surface in a plasma etching chamber and teaches the cover film in multiple layers.  Koshiishi teaches providing one layer with a different color from the others to determine when it is time for replacement (when the layer has been worn away). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional layer as taught by Sun on the multilayer coating stack of Sun and Mullin comprising multiple passes of the rare earth oxide coating (multiple layers) wherein a different color is provided to the lower stack (the conformal layer stack) in order to determine when the top layer has been worn away and it is time for replacement of the coating or the article. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) n view Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693A1) further in view of Chang et al (US 2012/0231292 A1) and further in view of Hayasaki et al (US 2008/0292890 A1).
Regarding claim 7, Sun in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as quartz (SiO2
Sun in view of Mullin, Ranish and Chang does not teach expressly the ring as a sintered bulk ceramic body.
However, Hayasaki teaches a corrosion resistant member comprising a base material made of ceramics (abstract) and recognizes materials such as quartz or sintered aluminum oxide (Al2O3) as functionally equivalent base materials [0004] with a corrosion resistant film used in a semiconductor etching apparatus [0002]. Hayasaki further recognizes silicon nitride and silicon carbide, as additional functionally equivalent materials for the base.
Therefore, since Hayasaki recognizes the materials such as sintered alumina, silicon nitride, and silicon carbide, are functionally equivalent to quartz in an application as taught by Sun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any one of them as the body of Sun as it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (see MPEP § 2143, B.).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) n view Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693A1) further in view of Chang et al (US 2012/0231292 A1), and further in view of Augustino et al (US 2010/0108261 A1).
Regarding claim 10,
Sun in view of Mullin, Ranish and Chang does not teach a diameter of the ring or film stress of the protective layer stack causing any curvature.
However, absent any teaching of diameter one of ordinary skill would have been motivated to look to similar art.  As such, Augustino teaches a plasma processing chamber with quartz rings and teaches them at a diameter of 12 in and 12.6 in. (abstract) and [0027] (about 12 in.).
Therefore, absent a clear teaching of ring diameter in Sun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ring diameter of about 12 in. as taught by Augustino as the diameter of Sun for use in a plasma processing chamber.  Additionally, because no film stress or curvature (film stress and curvature of zero) is taught in Sun, or Mullin the combination meets the limitations of wherein a film stress of the conformal protective layer causes a curvature of less than about 50 microns. 

Response to Arguments
The Office acknowledges Applicant’s request that the provisional nonstatutory double patenting rejection be held in abeyance until otherwise allowable subject matter is identified. Although rejections are not strictly held in abeyance, the double patenting rejections are currently maintained until otherwise allowable subject matter is identified. 
Applicant’s amendments and arguments, with respect to the rejections made under 35 USC 103 over Sun in view of Mullin and Ranish are found convincing in that they do not teach the limitations of the amended portions of the claim specifically regarding wherein the first coefficient of thermal expansion of the multilayer ceramic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784